NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 11-3946
                                       ___________

                 PJETER SHQUTAJ; GJELINA SHQUTAJ; J.S.; D.S.; V.S.,
                                                   Petitioners

                                             v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                      Respondent

                       ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                      (Agency Nos. A096-241-606; A096-241-607;
                      A096-241-608; A096-241-609; A096-241-610)
                     Immigration Judge: Honorable Miriam K. Mills
                       ____________________________________

                 Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 April 3, 2013
      Before: FUENTES, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                              (Opinion filed: April 4, 2013)
                                     ___________

                                        OPINION
                                       ___________

PER CURIAM

       Pjeter Shqutaj and his wife, Gjelina Shqutaj, on behalf of themselves and their

three minor children (collectively “the Petitioners”), petition for review of the Board of
Immigration Appeals’ (“BIA” or “Board”) denial of their motion to reopen. For the

following reasons, we will deny the petition for review.

       The Petitioners, natives and citizens of Albania, entered the United States without

inspection and were placed in removal proceedings. They conceded their removability

and applied for asylum and withholding of removal on the ground that they suffered

persecution on account of their activities on behalf of the Albanian Democratic Party.1

The Immigration Judge (“IJ”) denied relief, finding that the Petitioners’ testimony was

not credible, and ordered them removed to Albania in November 2005. The BIA

dismissed their administrative appeal in August 2007.2

       In May 2011, the Petitioners filed a motion to reopen with the BIA based on

purportedly new and material evidence of changed country conditions in Albania. The

motion included a declaration by the Petitioners’ attorney; news articles; an expert

affidavit and curriculum vitae of Professor Bernd Fischer; a letter of “Confirmation” from

the Chairman of an organization known as Formerly Persecuted Persons (FPP) of which

Mr. Shqutaj is a member; and a Democratic Party membership card. The BIA denied the

motion, stating that it was untimely, and that it did not meet an exception to the

timeliness requirements, as the evidence submitted was “insufficient to warrant reopening


1
 Mr. and Mrs. Shqutaj filed separate applications for asylum, each indicating that their
children were derivative applicants. The agency considered their applications together.
2
 Although they filed a petition for a review of that decision in this Court, the case was
dismissed for failure to prosecute.

                                             2
based on changed country conditions in Albania.” (Administrative Record (“A.R.”) at 4.)

The BIA also noted that the Petitioners’ evidence failed to address the IJ’s prior adverse

credibility determination. This petition for review followed.

       We have jurisdiction under 8 U.S.C. § 1252 and review a decision denying a

motion to reopen for abuse of discretion. Guo v. Ashcroft, 386 F.3d 556, 562 (3d Cir.

2004). Under this standard, we may not disturb the BIA’s decision unless it is “arbitrary,

irrational, or contrary to law.” Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002)

(internal quotation marks and citation omitted).

       A motion to reopen generally must be “filed within 90 days of the date of entry of

a final administrative order of removal.” 8 U.S.C. § 1229a(c)(7)(C)(i). The Petitioners’

motion was filed beyond the allotted 90 days. However, as the BIA noted, the time

limitation does not apply if the movant seeks reopening “[t]o apply or reapply for asylum

or withholding of deportation based on changed circumstances arising in the country of

nationality . . . if such evidence is material and was not available and could not have been

discovered or presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3)(ii). The

Petitioners argue that they established changed country conditions. We disagree.

       The Petitioners first contend that the BIA erred in determining that the materials

they submitted with their motion to reopen did not adequately address the IJ’s prior

adverse credibility determination.3 They assert that the Democratic Party membership


3
 The IJ found that Petitioners were not credible based on: the failure of Mrs. Shqutaj to
mention five of her husband’s six arrests while he was engaging in political activities;
                                            3
card they submitted, as well as the letter from the FPP stating that they had been

persecuted because of their political opinion, served to resolve the adverse credibility

problems. We agree with the BIA that, while these documents might have corroborated

the Petitioners’ membership in the Democratic Party, they did not resolve their credibility

problems, which did not extend to such membership. Furthermore, it is not unreasonable

for the BIA to conclude that evidence submitted with a motion to reopen is not “material”

where it does not rebut an adverse credibility finding. See Khan v. Att’y Gen., 691 F.3d
488, 497 (3d Cir. 2012).

       The Petitioners also argue that the Board erred in concluding that the evidence that

they submitted failed to establish material changes in Albania with regard to the

treatment of those who support the Democratic Party. We conclude that the BIA

reasonably found that these materials, including the affidavit of Dr. Fischer, do not

demonstrate materially changed conditions since the 2005 hearing. Rather, the evidence

can be fairly said to reflect a continuation of longstanding political instability in Albania.4

See Pllumi v. Att’y Gen., 642 F.3d 155, 161 (3d Cir. 2011) (holding that the BIA did not

err in denying reopening where “the conditions described have persisted”); cf. Shardar v.

Att’y Gen., 503 F.3d 308, 315 (3d Cir. 2007) (“The re-emergence of the political party


Mr. Shqutaj’s failure to mention in his declaration a beating he received in December
2001 by the Albanian police; and Mrs. Shqutaj’s different description of that same
December 2001 incident. (A.R. 30-31.)
4
 Although the Petitioners urge us to consider a purportedly similar case where the BIA
granted reopening for an Albanian national named Rrok Dekaj, we are limited to review
                                            4
responsible for the applicant’s prior persecution is the type of situation that would

constitute a change in country conditions.”).

       Finally, the Petitioners argue that the BIA failed to consider all the evidence they

submitted with their motion to reopen in violation of their due process rights. We

disagree. The BIA clearly considered the expert affidavit and other documentation that

the Petitioners submitted, but it found that they had not established grounds for

reopening. Cf. Zheng v. Att’y Gen., 549 F.3d 260, 268-69 (3d Cir. 2008) (remanding

where the BIA “fail[ed] to discuss most of the evidentiary record” in connection with a

motion to reopen). We discern no due process violation.

       For the foregoing reasons, we will deny the petition for review.




of the administrative record in the present case. See 8 U.S.C. § 1252(b)(4)(A).
                                              5